DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen
(2015/0364846) in view of Kondo et al. (EP2605624A1).
With regard to claim 14, Chen teaches, as shown in figures 1A-3 and 15-16: “A connector 30 for attachment to a shielded flat cable 200 including a signal wire 23 and a ground wire 22 arranged in parallel, an insulating layer 550 covering the signal wire 548 and the ground wire 549, and a first shield layer 546 and a second shield layer 542 respectively covering both sides of the insulating layer 550, wherein a terminal (570 and 551) in which the signal wire 23 and 6Docket No.: 20SEI-030the 
figure 3) to face the first shield layer 546 or the second shield layer, a top (top of 30 in figure 3) to face the first shield layer 542 or the second shield layer, and a side wall connected to the bottom and the top, the connector 30 further comprising: a signal wire contact member 570 configured to come in contact with the signal wire 548 of the terminal at a signal wire contact upon the shielded flat cable 500 being attached: a ground wire contact member 564 configured to come in contact with the ground wire 549 of the terminal at a ground wire contact upon the shielded flat cable 500 being attached; a first shield layer contact member 566 configured to come in contact with the first shield layer 546 at a first shield layer contact (where 566 contacts 546 in figure 15) upon the shielded flat cable 500 being attached; and a second shield layer contact member 556 configured to be electrically coupled to the second shield layer 542 through a second shield layer contact (where 556 contacts 542 in figure 15) upon the shielded flat cable 500 being attached, wherein the ground wire contact member 564 is electrically coupled to the first shield layer contact member 566”. 
Chen does not teach the terminal “is formed on a reinforcing plate” or “and wherein, in a cross-section at a position of the ground wire contact member, the ground wire contact, the first shield layer contact, and the second shield layer contact are provided overlapped with the reinforcing plate”.
In the same field of endeavor before the effective filing date of the claimed invention, Kondo teaches, as shown in figure 2, a reinforcement plate 18 over a portion of a terminal 

With regard to claim 15, Chen as modified by Kondo teaches: “The connector as claimed in claim 14”, as shown above.
Chen, as modified by Kondo also teaches: “wherein, in a cross- section at a position of the signal wire contact member, the signal wire contact and the second shield layer contact are provided overlapped with the reinforcing plate”, since the reinforcing plate of Kondo extends the entire width (in the up-and-down in figure 1) of the flat cable 1, the combination of Chen and Kondo would necessarily have the reinforcing plate over the width of the flat cable.

Allowable Subject Matter
Claims 1-6 and 8-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “wherein the second shield layer contact member is formed in a metal shell member covering the casing, as a single seamless piece”, when combine with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-6 and 8-11 include all the limitations of claim 1 and are therefore also allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	February 12, 2022
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831